DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 01/28/2022.
Claims 1-9 are pending. 
Claims 1 and 9 are independent. 



Claim Objections
Claim 1 objected to because of the following informalities:  more than one period is not allowed in a claim "b..  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 2016/0111986) in view of Lechner et al. (US 2018/0188070) in view of Lechner et al. (US 2018/0172485).

Re claim 1, Vollmer teaches (Figures 1) a method for noise reduction of a three-phase-driven electrical machine (para 2), the method comprising the following steps:
a. from the electrical machine (1), recording an angular state of a rotor (rotor 5, para 22; position is detected from sensor 8);
e. at the electrical machine, recording a sound-related feedback variable (para 27; discloses harmonics are estimated from the electric motor 1);
but fails to explicitly teach b. calculating a reference frequency on the basis of the recorded angular state;
c. forming a sine value and a cosine value of the calculated reference frequency;
d. filtering the sine value and cosine value that have been formed, by means of a secondary section, a control section for the electrical machine being modeled by the secondary section by means of a transfer function, and thereby forming a reference signal vector;
f. forming a weighting vector on the basis of the recorded feedback variable and the reference signal vector that has been formed;
g. forming a superposition signal from a sum of the sine value and cosine value weighted with the weighting vector; and
h. applying the superposition signal to a manipulated variable of the electrical machine.
Lechner teaches (Figures 1-3) b. calculating a reference frequency on the basis of the recorded angular state (para 27; discloses determining the electrical frequency);
c. forming a sine value (para 16 and 18) and a cosine value (para 16 and 28) of the calculated reference frequency (para 16 and 18);
d. filtering the sine value and cosine value that have been formed (para 16 and 18 discloses the signals that are sine and cosign), by means of a secondary section (1), a control section for the electrical machine being modeled by the secondary section by means of a transfer function (arctangent), and thereby forming a reference signal vector (para 28);
f. forming a weighting vector (30; para 30) on the basis of the recorded feedback variable and the reference signal vector that has been formed (para 30);
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner to suppress disturbances (see Lechner; para 37).
Vollmer in view of Lechner does not explicitly teach or suggest however, d. filtering the sine value and cosine value that have been formed; g. forming a super position signal from a sum of the sine value and cosine value weighted with the weighting vector; and h. applying the superposition signal to a manipulated variable of the electrical machine.
However, Lechner teaches (Figures 1 and 2) d. filtering the sine value (51) and cosine value (52) that have been formed (para 32-33; the sine and cosine signals 51’ and 52’ are demodulated which is a form of filtering at unit 11 and 12 respectfully to form sine signal 51 and cosine signal 52), g. forming a superposition signal (57; plausibility signal) from a sum of the sine value and cosine value weighted with the weighting vector (para 38-48; discloses how the signal is calculated from sine signal 51 and cosine signal 52 which forms calculation signal 53 to maximum value 54 and minimum value 55 to a difference signal 56 which through determination unit 20 produces plausibility signal 57); and
h. applying the superposition signal to a manipulated variable of the electrical machine (para 28-29; discloses for controlling an electric machine, the angular position is needed and to obtain that a plausibility test is done).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner further with the system of Lechner to avoid error in calculation of the angle of rotation when calculating the angle of rotation (see Lechner; para 7).

Re claim 2, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 1, wherein:
in step b. the reference frequency is obtained by multiplying a predetermined characteristic ordinal number and the recorded angular state (see Lechner; para 27).

Re claim 3, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 2, wherein:
the method comprises a plurality of parallel transfer sections (see Lechner; para 31) and a plurality of superposition signals (see Lechner; para 31),
step b. to step g. are carried out in each transfer section respectively with a different characteristic ordinal number in step b. (see Lechner; para 48; discloses carrying out steps),
a single superposition signal per transfer section is formed in step g. (see Lechner; para 31), and
in step h. the plurality of superposition signals is applied by superposition to the manipulated variable for a stator of the electrical machine (see Lechner; para 37).

Re claim 4, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 1, wherein the angular state is a frequency signal in the electrical or mechanical reference system of the electrical machine (see Lechner; para 27).

Re claim 8, Vollmer in view of Lechner in view of Lechner teaches a computer-assisted apparatus having at least a processor (see Vollmer; para 7) and a memory for carrying out a method as claimed in claim 1 (see Lechner; memory 20; para 30).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 2016/0111986) in view of Lechner et al. (US 2018/0188070) in view of Lechner et al. (US 2018/0172485) as applied to claim 1 above, and further in view of Valeri et al. (US 2020/0118536).

Re claim 5, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 1, but fails to explicitly teach wherein the feedback variable is based on at least one of the following values:
- a surface acceleration of a component driven in rotation by the electrical machine;
and
- a sound signal.
Valeri teaches (Figures 1-2) wherein the feedback variable is based on at least one of the following values:
- a surface acceleration (para 26; acceleration of the traction wheels on the surface) of a component driven (wheels 32 and 42) in rotation by the electrical machine (30 and 40; torque machines; para 26-27);
and
- a sound signal (objectionable sound, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner with the system of Lechner further with the system of Valeri to produce a desired audible sound (see Valeri; para 2).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 2016/0111986) in view of Lechner et al. (US 2018/0188070) in view of Lechner et al. (US 2018/0172485) as applied to claim 1 above, and further in view of Hansen (US 5,394,322).

Re claim 6, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 1, but fails to explicitly teach wherein the transfer function of the secondary section is empirically determined for the electrical machine on the basis of a transfer behavior of a frequency sweep applied to the manipulated variable for a stator.
Hansen teaches (Figure 1) wherein the transfer function (30) of the secondary section (18) is empirically determined for the electrical machine on the basis of a transfer behavior of a frequency sweep (operation frequency) applied to the manipulated variable for a stator (col 4 lines 60-67 and col 6 lines 11-25).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner with the system of Lechner further with the system of Hansen to improve the tuning of the control system (see Hansen; col 2 lines 60-61).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 2016/0111986) in view of Lechner et al. (US 2018/0188070) in view of Lechner et al. (US 2018/0172485) as applied to claim 1 above, and further in view of Reutlinger (US 2002/0175649).

Re claim 7, Vollmer in view of Lechner in view of Lechner teaches the method as claimed in claim 1, but fails to explicitly teach wherein a physical control section is modeled by the secondary section, the secondary section
comprising at least one of the following components:
- a machine regulator;
- a phase converter;
- a nonlinear compensation part;
- a pulse width modulation;
- an inverter;
- a dynamic electric field of the electrical machine; and
- a measurement value acquisition.
Reutlinger teaches (Figures 1-3) wherein a physical control section is modeled by the secondary section, the secondary section comprising at least one of the following components:
- a machine regulator (23; para 32);
- a phase converter (5, para 23);
- a nonlinear compensation part (para 43; U.sub.ref&gt;1/2 U.sub.net);
- a pulse width modulation (26, para 43);
- an inverter (5);
- a dynamic electric field of the electrical machine (field-weakening; para 48); and
- a measurement value acquisition (21; para 34 and 36).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner with the system of Lechner further with the system of Reutlinger to improve the starting process of the motor (see Reutlinger; para 2).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 2016/0111986) in view of Lechner et al. (US 2018/0188070) in view of Lechner et al. (US 2018/0172485) as applied to claim 1 above, and further in view of Wang et al. (US 2018/0236882).

Re claim 9, Vollmer in view of Lechner in view of Lechner teaches an electrified motor vehicle having at least the following components:
wherein the at least one on-board computer is adapted to carry out a method as claimed in claim 1 for noise reduction of the electrical machine (see Lechner; para 30),
but fails to explicitly teach - at least one propulsion wheel;
- a three-phase-driven electrical machine which is connected to the at least one propulsion wheel so as to transmit torque for propulsion of the motor vehicle;
- at least one electrical energy store for the electrical machine;
- an inverter for phase-controlled supply of the electrical machine with an electrical voltage from at least one voltage source; and
- at least one on-board computer with a processor and a memory.
Wang teaches (Figures 1-3) - at least one propulsion wheel (Fig. 2, 122, para 22);
- a three-phase-driven electrical machine (Fig. 1, 8, para 19; Fig. 2, 114, para 22) which is connected to the at least one propulsion wheel (Fig. 1 and Fig. 2) so as to transmit torque for propulsion of the motor vehicle (para 22);
- at least one electrical energy store (Fig. 1; 2; para 19) for the electrical machine (8);
- an inverter (4 and 6; para 20) for phase-controlled supply of the electrical machine with an electrical voltage from at least one voltage source (para 20); and
- at least one on-board computer (Fig. 3, 310; para 35) with a processor and a memory (312, para 35).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Vollmer with the system of Lechner with the system of Lechner further with the system of Wang to improve the performance of the electric machine (see Wang; para 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846  

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846